Deemer, J.
6 (dissenting). — The agreement entered into between the parties during the trial in express terms provides that the Home for Aged Women of Cleveland, Ohio, “is the one intended by isestator, and the one entitled to have and to receive the legacy mentioned and provided for in the will, provided there was no institution of public charity of the same kind in the state of Iowa entitled to take the same.” The only question to be determined, then, is, is the “Clarissa C. Cook Home for the Friendless of Davenport, Iowa,” of the same kind and character as the “Home for Aged Women of Cleveland, Ohio?” The burden is upon the “Clarissa O. Cook *468Home” to show that it is, and if it has failed in this it will not be entitled to take under the will.
The agreement recite® that the Home for Aged Women of Cleveland, Ohio, is a corporation duly organized under the laws of the state of Ohio; that it is an institution for public charity, devoted to the care of aged women, and to furnishing a home therefor. Now, to determine the character of the Davenport institution, we must look to those instruments which give it vitality and indicate its character. These are, first and most important, the will of Clarissa O. Cook; and, second, the articles of incorporation. The eleventh paragraph of the will devises to trustees a certain amount of money, and directs them to incorporate under the name and style of “The Clarissa O. Cook Home for the Friendless;” the object and purpose of such corporation being “to provide a home for destitute and indigent females.” The corporation had power under the will to organize for this purpose, and to adopt such by-laws and regulations ais would carry into full effect the intent and object of the bequest.' The will also provides that it was the testator’s wish that destitute and indigent females of Scott county be first entitled to admission. Beyond that, if there is room, the trustees may admit as they deem advisable. The discretion lodged in the trustees was to carry into full effect and detail the operation of the home, under the terms of the will. The articles of incorporation adopted by the trustees provide for the organization of a home for destitute and indigent females, in strict accord with the terms of the will. It is clear to my. mind that this is not a home for aged women, but that it is for destitute and indigent females- of all ages. The home at Cleveland is an institution of public charity, organized for the sole purpose .of oaring for aged women, and furnishing them a home. It does *469not receive any but women of an advanced age, who are destitute. The Davenport institution is for the care of destitute and indigent females of all ages, and preference is given to residents of Scott county. Indeed, none others are admitted, unless there is room. It is apparent that the testator did not have in mind any such institution as the one at Davenport. The majority say that the home of Davenport, as operated under its present by-laws, is in effect a home for aged women. ■ Herein lies the error of the opinion, as I view it. The nature and character of a corporation are not to be determined from the methods it adopts for the transaction of its business, nor from the by-laws, — certainly not from the by-laws. These are temporary rules adopted for the internal government of the corporation, and, if not in full accord with the articles of incorporation, they are void. They are not grants of or limitations of power conferred upon the corporation by the state, and are never looked to, as I understand it, to determine the scope or character of the institution. Let it be conceded that they do indicate its character. In this case there are provisions in them for the admission of females over sixteen years of age, to be boarded and employed until they find suitable employment True, such inmates are called “transient,” but this is indefinite. When construed with the other provisions, it means that they are inmates so long as they are indigent and destitute; for when they find suitable employment they are neither, under the by-laws relied upon. Women of any age over sixteen are received and provided for by the institution so long as they are destitute and indigent. Article 4, section 2, of the by-laws, provides that a woman of any age may be admitted, at the discretion of the board of managers, as a permanent inmate. Something is said in the opinion about young women *470not being a burden to the home. Some of the old women may not be, for they are required, not only to pay an admission fee, but to give the institution a mortgage upon their earthly possessions and expectations upon entering the home. The majority say we are not fully informed as to the character of the Cleveland home, and that we may presume that it has the same powers as the Davenport institution. I do not agree to this proposition. The burden is upon the Davenport home to show it is of the same kind and character as the one at Cleveland. I do not think there is any failure of proof, but, if there is, then the Home for the Friendless cannot recover. I do not think it makes any difference what thei by-laws of either institution were. It is also said that either of these institutions may change th'eir articles of incorporation or by-laws, and become alike in character and purpose, and that the testator must have had this in mind. I do not think the Davenport home can change its articles, unless it be to carry into effect the provisions of the will on which it was founded. Concede that the Ohio institution may, what effect does that have on the case? We are trying to determine whether, at the time of Baxter Whiting’s death, the Davenport institution was of the same kind and character as the one at Cleveland. With what either may or may not do in the future we have no concern. If the Cleveland corporation so changes its character in the future as that it is no longer a home for aged women, the fund devised by the Whiting will can be protected; and I care not, so far as this case is concerned, what its right may be in this respect. But forft the fact that the majority opinion seems to recognize the right to look to the by-laws and the temporary management of a corporation to ascertain its scope and *471character I might remain silent. I do not wish, however, to assent to such a doctrine, and therefore respectfully d~issent. I would affirm the decree for the further reason that I do not think the testator had in mind the ind.ige~t and destitute females of Scott county as the spec~ia1 object of his bounty. The decree of the dli strict court should be in all respects affirmed.
I am authori~ed~ to say that Jiisiiice Rotlirock concurs in `this dissent;